DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.

Response to Arguments
	Applicant’s remarks, see pg. 8, filed 09/10/2021, with respect to the double patenting rejection of claims 21, 24, 28, 31, 35, and 37 as being unpatentable over claims 1 and 7 of U.S. Patent No. 10,412,008 B2 in view of previously cited reference McDyson et al. (US 2011/0161416 A1) has been considered. Particularly, “Applicant respectfully requests these (double patenting) rejections be held in abeyance until the claims are otherwise determined to be allowable, at which time Applicant will either file a terminal disclaimer or provide arguments regarding the claims not being obvious over the cited references”. Therefore, the double patenting rejections are being held in abeyance as requested by Applicant.
	Applicant’s arguments filed 01/10/2022 with respect to claim(s) 21, 28, and 35 have been considered but are moot in view of the new ground(s) of rejection. Particularly, Applicant’s McDyson et al. (US 2014/0105216 A1). The Examiner changes the previous 103 rejection as being unpatentable over McDyson et al. (US 2011/0161416 A1) in view of Chen et al. (US 8,584,199 B1) and McDyson et al. (US 2014/0105216 A1) to a new 103 rejection as being unpatentable over McDyson ‘416 in view of Chen and new reference Sharma et al. (US 2013/0163594 A1). Therefore, the arguments are moot. 

Claim Objections
 	Claim(s) 35 is/are objected to because of the following informalities:  
Claim 35 recites “the matching to-be processed data packets[[,]] the encapsulation flow identifier” but it should be “the matching to-be processed data packet[[s]], the encapsulation flow identifier”, see similar claims 21 and 28.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 	Claim(s) 25 and 32 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	Claims 25 and 32 recite “wherein the attaching is based on a protocol encapsulation” and are dependent on claims 21 and 28, respectively. It is not clear whether “the attaching” is referred to attaching the encapsulation flow identifier”, or “attaching, to the first data packet, a context indication”, or both in claims 21 and 28. For compact prosecution, the Examiner refers “the attaching” to “attaching the encapsulation flow identifier” based on similar claim 38.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 21-23, 25-26, 28-30, 32-33, 35-36, and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDyson et al. (US 2011/0161416 A1) in view of Chen et al. (US 8,584,199 B1) and Sharma et al. (US 2013/0163594 A1).

Regarding claim 21, McDyson discloses A method, comprising:
receiving, by an ingress network element, an ingress flow entry from a control network element (Fig. 3A, [0033]: access router 120 (=ingress network element) receives provisioning information 308 (=ingress flow entry) from NMS 130 (=control network element)), wherein the ingress flow entry comprises flow description information, a processing network element indication, an encapsulation flow identifier ([0033]: provisioning information 308 (=ingress flow  IP SA (=flow description information) to ACL table 302, IP DA (=processing network element indication) to AFL table 304, and tunnel headers (=encapsulation flow identifier) to routing table 306. [0038]: AFL may also be configured with tunnel headers by routing table 306. Note: the provisioning information 308 (=ingress flow entry) includes IP SA (=flow description information), IP DA (=processing network element indication), and tunnel headers (=encapsulation flow identifier) because the NMS provides the provisioning information 308 to ACL 302 that includes IP SA and TH (see [0030] and Fig. 4A), AFL table 304 that includes IP DA and TH (see [0031] and Fig. 4A), and routing table 306 that includes routing information on specific tunnels using THs (see [0032])), and wherein the flow description information is usable to perform matching with a to-be-processed data packet to identify a matching to-be-processed data packet (Fig. 4A, [0047]-[0048]: ACL table 302 is used to match received packets (=to-be-processed packets) with entries of the ACL table 302, see IP SA field 402 includes IP SA values (=flow description information) (provisioned by NMS, see [0030]), i.e., a received packet 318 with IPH 320 that includes IP SA of “D” is matched to IP SA of “D” in IP SA field 402), the processing network element indication indicates a processing network element that will process the matching to-be-processed data packet (Fig. 4A, [0047]-[0048]: AFL 304 is used to indicate FP 150-1 (=processing network element) in NH field 408 based on the IP DA field 406, i.e., TH.1 (=processing network element indication), that is associated with IP SA field 402, i.e., IP SA of “D”, and TH field 404, i.e., TH.1, which matches the received packet 318), the encapsulation flow identifier indicates a service flow to which the matching to-be-processed data packet belongs ([0030], [0032]: tunnel header (=encapsulation flow identifier) is associated with a tunnel on which the packet may be routed to a feature peer, i.e., FP 150-1 (=service flow). [0017]: feature peers 150 provide different features ;
receiving, by the ingress network element, a first data packet (Fig. 3B, [0037]: access router 120 receives packet 318); and
in response to determining that the first data packet matches the flow description information (Fig. 4A, [0037], [0047]-[0048]: access router 120 uses ACL table 302 to match packet 318 that includes IPH 320 with IP SA of “D” to an entry in IP SA 402, i.e., IP SA of “D”), attaching, by the ingress network element, the encapsulation flow identifier to the first data packet (Fig. 4A, [0048]: access router 120 adds TH.1 (=encapsulation flow identifier) to packet 318), and sending the first data packet to the processing network element after attaching the encapsulation flow identifier (Fig. 4A, [0048]: access router 120 forwards packet 318 with TH.1 (=after the attaching the encapsulation flow identifier) to FP 150-1 (=processing network element)).
McDyson does not disclose the provisioning information 308 (=ingress flow entry) comprises an encapsulation indication; and the encapsulation indication indicates attaching the encapsulation flow identifier to the matching to-be-processed data packet; and attaching, to the first data packet, a context indication indicating a context processing to be performed on the first data packet by the processing network element; and sending the first data packet … after attaching the encapsulation flow identifier and the context indication.
However, Chen discloses a security policy 402 (=ingress flow entry) comprises an encapsulation indication (col. 8 ll. 54-66: corporate directory 470 (=control network element), which may be a code running on a computer or residing on a server, provides security policy 402 to a security gateway 150 (=ingress network element). Col. 11 ll. 23-39 and 57-63: security policy 402 includes packet routing policy 652 (=ingress flow entry) comprising host network address 661, i.e., IP address (=flow description information), application network address 663, i.e., IP address (=processing forwarding interface 665 (=encapsulation indication) for indicating modification, i.e., add tunnel header, to data packets 439); 
the encapsulation indication indicates attaching the encapsulation flow identifier to any identified matching to-be-processed data packets (col. 11 ll. 52-65: forwarding interface 665 indicates to add a tunnel header (=encapsulation flow identifier) to data packet 439 prior to transmission, and security gateway 150 applies the addition of the tunnel header to data packet 439 when there is a match of the data packet 439 (=identified matching to-be-processed data packet) and send the modified data packet 439).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the provisioning information 308, as taught by McDyson, to include forwarding interface 665 indicating to add a tunnel header to a matched data packet, as taught by Chen.
Doing so allows the security gateway to add an IP-IP tunnel header, a L2TP tunnel header, a IPSec tunnel header, or a layer 2 tunnel header prior to transmission of a received and matched data packet (Chen: col. 11 ll.52-63); and thus the security gateway applies packet routing policy (Chen: col. 11 ll. 40) which solves the need for a security driven packet forwarding solution (Chen: col. 2 ll. 13-15).
McDyson in view of Chen does not disclose attaching, to the first data packet, a context indication indicating a context processing to be performed on the first data packet by the processing network element; and sending the first data packet … after attaching the encapsulation flow identifier and the context indication.
However, Sharma discloses attaching, to the first data packet, a context indication indicating a context processing to be performed on the first data packet by the processing network element (Figs. 2A-B, [0038]-[0040]: service classifier 35 (=ingress network element) adds service header 110 packet 100 (=first data packet). The service header 110 indicates desired services (=context processing). [0029]: service node (=processing network element) performs the desired service); and 
sending the first data packet … after attaching the encapsulation flow identifier and the context indication (Fig. 3, [0052]: service classifier 135 transmits packet after adding a service overlay tunnel encapsulation (=encapsulation flow identifier) and the service header (=context indication). Figs. 2A-B, [0047]: service classifier 35 also adds the service overlay tunnel encapsulation 115 to packet 100. The service overlay tunnel encapsulation 115 is one or more transport tunnel encapsulation headers). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tunnel headers, as taught by McDyson, to be the service overlay tunnel encapsulation 115, as taught by Sharma, and program the access router 120, as taught by McDyson, to add to packet 100 a service header with desired services to be performed by service nodes and send the packet after adding the service header and the service overlay tunnel encapsulation, as taught by Sharma.
Doing so provides an overlay-based traffic steering technique where the service classifier sends encapsulated packets to a service virtualization endpoint 145 for determining one or more service nodes to perform the desired services (Sharma: Fig. 3, [0013], [0019], [0029]-[0030], [0053], [0055], [0057]), wherein the overlay-based traffic steering technique provides one or more advantages over conventional techniques, such as consistent services interception, redirection, and chaining approach across a variety of services, etc. (Sharma: [0074]).

Regarding claim 28, McDyson discloses An ingress network element (Fig. 3A: access router 120. [0017]: access router 120 may include a gateway and a switch), comprising:
a processor (Fig. 2, [0023]-[0024]: access router 120 includes processing unit 220); and
a computer readable storage medium storing programming for execution by the processor, the programming including instructions to (Fig. 2, [0023]-[0024]: access router 120 includes main memory 230 storing instructions for execution by processing unit 220):
receive an ingress flow entry from a control network element (Fig. 3A, [0033]: access router 120 receives provisioning information 308 (=ingress flow entry) from NMS 130 (=control network element)), wherein the ingress flow entry comprises flow description information, a processing network element indication, an encapsulation flow identifier ([0033]: provisioning information 308 (=ingress flow entry) includes information for ACL table 302, AFL table 304, and routing table 306, i.e., [0030]-[0032]: NMS 130 provisions IP SA (=flow description information) to ACL table 302, IP DA (=processing network element indication) to AFL table 304, and tunnel headers (=encapsulation flow identifier) to routing table 306. [0038]: AFL may also be configured with tunnel headers by routing table 306. Note: the provisioning information 308 (=ingress flow entry) includes IP SA (=flow description information), IP DA (=processing network element indication), and tunnel headers (=encapsulation flow identifier) because the NMS provides the provisioning information 308 to ACL 302 that includes IP SA and TH (see [0030] and Fig. 4A), AFL table 304 that includes IP DA and TH (see [0031] and Fig. 4A), and routing table 306 that includes routing information on specific tunnels using THs (see [0032])), and wherein the flow description information is usable to perform matching with a to-be-processed data packet to identify a matching to-be-processed data packet (Fig. 4A, [0047]-[0048]: ACL table 302 is used to match any received packets (=to-be-processed packets) with entries of the ACL table 302, see IP SA field 402 includes IP SA values (=flow description information) (provisioned by NMS, see [0030]), i.e., a received packet 318 with IPH 320 that includes IP SA of “D” is matched to IP SA of “D” in IP SA field 402), the processing network element indication indicates a processing network element that will process the matching to-be-processed data packet (Fig. 4A, [0047]-[0048]: AFL 304 is used to indicate FP 150-1 (=processing network element) in NH field 408 based on the IP DA field 406, i.e., TH.1 (=processing network element indication), that is associated with IP SA field 402, i.e., IP SA of “D”, and TH field 404, i.e., TH.1, which matches the received packet 318), the encapsulation flow identifier indicates a service flow to which the matching to-be-processed data packet belongs ([0030], [0032]: tunnel header (=encapsulation flow identifier) is associated with a tunnel on which the packet may be routed to a feature peer, i.e., FP 150-1 (=service flow). [0017]: feature peers 150 provide different features and/or services. Fig. 4A, [0047]-[0048]: tunnel headers are determined to packet 318 that have been matched with an entry in the IP SA field 402 of the ACL table 302);
receive a first data packet (Fig. 3B, [0037]: access router 120 receives packet 318); and
in response to determining that the first data packet matches the flow description information (Fig. 4A, [0037], [0047]-[0048]: access router 120 uses ACL table 302 to match packet 318 that includes IPH 320 with IP SA of “D” to an entry in IP SA 402, i.e., IP SA of “D”), attach the encapsulation flow identifier to the first data packet (Fig. 4A, [0048]: access router 120 adds TH.1 (=encapsulation flow identifier) to packet 318), and send the first data packet to the processing network element after attaching the encapsulation flow identifier (Fig. 4A, [0048]: access router 120 forwards packet 318 with TH.1 (=after the attaching the encapsulation flow identifier) to FP 150-1 (=processing network element)).
McDyson does not disclose the provisioning information 308 (=ingress flow entry) comprises an encapsulation indication; and the encapsulation indication indicates attaching the encapsulation flow identifier to the matching to-be-processed data packet; and attach, to the first data packet, a context indication indicating a context processing to be performed on the first data packet by the processing network element; and send the first data packet … after attaching the encapsulation flow identifier and the context indication.
security policy 402 (=ingress flow entry) comprises an encapsulation indication (col. 8 ll. 54-66: corporate directory 470 (=control network element), which may be a code running on a computer or residing on a server, provides security policy 402 to a security gateway 150 (=ingress network element). Col. 11 ll. 23-39 and 57-63: security policy 402 includes packet routing policy 652 (=ingress flow entry) comprising host network address 661, i.e., IP address (=flow description information), application network address 663, i.e., IP address (=processing network element indication), and forwarding interface 665 (=encapsulation indication) for indicating modification, i.e., add tunnel header, to data packets 439); 
the encapsulation indication indicates attaching the encapsulation flow identifier to any identified matching to-be-processed data packets (col. 11 ll. 52-65: forwarding interface 665 indicates to add a tunnel header (=encapsulation flow identifier) to data packet 439 prior to transmission, and security gateway 150 applies the addition of the tunnel header to data packet 439 when there is a match of the data packet 439 (=identified matching to-be-processed data packet) and send the modified data packet 439).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the provisioning information 308, as taught by McDyson, to include forwarding interface 665 indicating to add a tunnel header to a matched data packet, as taught by Chen.
Doing so allows the security gateway to add an IP-IP tunnel header, a L2TP tunnel header, a IPSec tunnel header, or a layer 2 tunnel header prior to transmission of a received and matched data packet (Chen: col. 11 ll.52-63); and thus the security gateway applies packet routing policy (Chen: col. 11 ll. 40) which solves the need for a security driven packet forwarding solution (Chen: col. 2 ll. 13-15).
attach, to the first data packet, a context indication indicating a context processing to be performed on the first data packet by the processing network element; and send the first data packet … after attaching the encapsulation flow identifier and the context indication.
However, Sharma discloses attach, to the first data packet, a context indication indicating a context processing to be performed on the first data packet by the processing network element (Figs. 2A-B, [0038]-[0040]: service classifier 35 (=ingress network element) adds service header 110 (=context indication) to packet 100 (=first data packet). The service header 110 indicates desired services (=context processing). [0029]: service node (=processing network element) performs the desired service); and 
send the first data packet … after attaching the encapsulation flow identifier and the context indication (Fig. 3, [0052]: service classifier 135 transmits packet after adding a service overlay tunnel encapsulation (=encapsulation flow identifier) and the service header (=context indication). Figs. 2A-B, [0047]: service classifier 35 also adds the service overlay tunnel encapsulation 115 to packet 100. The service overlay tunnel encapsulation 115 is one or more transport tunnel encapsulation headers). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tunnel headers, as taught by McDyson, to be the service overlay tunnel encapsulation 115, as taught by Sharma, and program the access router 120, as taught by McDyson, to add to packet 100 a service header with desired services to be performed by service nodes and send the packet after adding the service header and the service overlay tunnel encapsulation, as taught by Sharma.
Doing so provides an overlay-based traffic steering technique where the service classifier sends encapsulated packets to a service virtualization endpoint 145 for determining one or more service 

Regarding claim 35, McDyson discloses A packet processing system (Fig. 3A: network portion 300 which is part of network 100), comprising:
a processing network element (Fig. 3A: FP 150-1); and
an ingress network element (Fig. 3A: access router 120. [0017]: access router 120 may include a gateway and a switch), comprising a processor and a non-transitory storage medium storing a program that is executable by the processor (Fig. 2, [0023]-[0024]: access router 120 includes processing unit 220 and main memory 230 storing instructions for execution by processing unit 220), the program including instructions to:
receive an ingress flow entry from a control network element (Fig. 3A, [0033]: access router 120 receives provisioning information 308 (=ingress flow entry) from NMS 130 (=control network element)), wherein the ingress flow entry comprises flow description information, a processing network element indication, an encapsulation flow identifier ([0033]: provisioning information 308 (=ingress flow entry) includes information for ACL table 302, AFL table 304, and routing table 306, i.e., [0030]-[0032]: NMS 130 provisions IP SA (=flow description information) to ACL table 302, IP DA (=processing network element indication) to AFL table 304, and tunnel headers (=encapsulation flow identifier) to routing table 306. [0038]: AFL may also be configured with tunnel headers by routing table 306. Note: the provisioning information 308 (=ingress flow entry) includes IP SA (=flow description information), IP DA (=processing network element indication), and tunnel headers (=encapsulation flow identifier) because the NMS provides the provisioning information 308 to ACL 302 that includes IP SA and TH (see [0030] and Fig. 4A), AFL table 304 that includes IP DA and TH (see [0031] and Fig. 4A), and routing table 306 that includes routing information on specific tunnels using THs (see [0032])), and wherein the flow description information is usable to perform matching with a to-be-processed data packet to identify a matching to-be-processed data packet (Fig. 4A, [0047]-[0048]: ACL table 302 is used to match any received packets (=to-be-processed packets) with entries of the ACL table 302, see IP SA field 402 includes IP SA values (=flow description information) (provisioned by NMS, see [0030]), i.e., a received packet 318 with IPH 320 that includes IP SA of “D” is matched to IP SA of “D” in IP SA field 402), the processing network element indication indicates the processing network element that will process the matching to-be-processed data packets (Fig. 4A, [0047]-[0048]: AFL 304 is used to indicate FP 150-1 (=processing network element) in NH field 408 based on the IP DA field 406, i.e., TH.1 (=processing network element indication), that is associated with IP SA field 402, i.e., IP SA of “D”, and TH field 404, i.e., TH.1, which matches the received packet 318) the encapsulation flow identifier indicates a service flow to which the matching to-be-processed data packet belongs ([0030], [0032]: tunnel header (=encapsulation flow identifier) is associated with a tunnel on which the packet may be routed to a feature peer, i.e., FP 150-1 (=service flow). [0017]: feature peers 150 provide different features and/or services. Fig. 4A, [0047]-[0048]: tunnel headers are determined to packet 318 that have been matched with an entry in the IP SA field 402 of the ACL table 302);
receive a first data packet (Fig. 3B, [0037]: access router 120 receives packet 318); and
in response to determining that the first data packet matches the flow description information (Fig. 4A, [0037], [0047]-[0048]: access router 120 uses ACL table 302 to match packet 318 that includes IPH 320 with IP SA of “D” to an entry in IP SA 402, i.e., IP SA of “D”), attach the encapsulation flow identifier to the first data packet (Fig. 4A, [0048]: access router 120 adds TH.1 (=encapsulation flow identifier) to packet 318), and send the first data packet to the processing network element after attaching the encapsulation flow identifier (Fig. 4A, [0048]: access router 120 forwards packet 318 with TH.1 (=after the attaching the encapsulation flow identifier) to FP 150-1 (=processing network element)).
McDyson does not disclose the provisioning information 308 (=ingress flow entry) comprises an encapsulation indication; and the encapsulation indication indicates attaching the encapsulation flow identifier to the matching to-be-processed data packet; and attach, to the first data packet, a context indication indicating a context processing to be performed on the first data packet by the processing network element; and send the first data packet … after attaching the encapsulation flow identifier and the context indication.
However, Chen discloses a security policy 402 (=ingress flow entry) comprises an encapsulation indication (col. 8 ll. 54-66: corporate directory 470 (=control network element), which may be a code running on a computer or residing on a server, provides security policy 402 to a security gateway 150 (=ingress network element). Col. 11 ll. 23-39 and 57-63: security policy 402 includes packet routing policy 652 (=ingress flow entry) comprising host network address 661, i.e., IP address (=flow description information), application network address 663, i.e., IP address (=processing network element indication), and forwarding interface 665 (=encapsulation indication) for indicating modification, i.e., add tunnel header, to data packets 439); 
the encapsulation indication indicates attaching the encapsulation flow identifier to any identified matching to-be-processed data packets (col. 11 ll. 52-65: forwarding interface 665 indicates to add a tunnel header (=encapsulation flow identifier) to data packet 439 prior to transmission, and security gateway 150 applies the addition of the tunnel header to data packet 439 when there is a match of the data packet 439 (=identified matching to-be-processed data packet) and send the modified data packet 439).

Doing so allows the security gateway to add an IP-IP tunnel header, a L2TP tunnel header, a IPSec tunnel header, or a layer 2 tunnel header prior to transmission of a received and matched data packet (Chen: col. 11 ll.52-63); and thus the security gateway applies packet routing policy (Chen: col. 11 ll. 40) which solves the need for a security driven packet forwarding solution (Chen: col. 2 ll. 13-15).
McDyson in view of Chen does not disclose attach, to the first data packet, a context indication indicating a context processing to be performed on the first data packet by the processing network element; and send the first data packet … after attaching the encapsulation flow identifier and the context indication.
However, Sharma discloses attach, to the first data packet, a context indication indicating a context processing to be performed on the first data packet by the processing network element (Figs. 2A-B, [0038]-[0040]: service classifier 35 (=ingress network element) adds service header 110 (=context indication) to packet 100 (=first data packet). The service header 110 indicates desired services (=context processing). [0029]: service node (=processing network element) performs the desired service); and 
send the first data packet … after attaching the encapsulation flow identifier and the context indication (Fig. 3, [0052]: service classifier 135 transmits packet after adding a service overlay tunnel encapsulation (=encapsulation flow identifier) and the service header (=context indication). Figs. 2A-B, [0047]: service classifier 35 also adds the service overlay tunnel encapsulation 115 to packet 100. . 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tunnel headers, as taught by McDyson, to be the service overlay tunnel encapsulation 115, as taught by Sharma, and program the access router 120, as taught by McDyson, to add to packet 100 a service header with desired services to be performed by service nodes and send the packet after adding the service header and the service overlay tunnel encapsulation, as taught by Sharma.
Doing so provides an overlay-based traffic steering technique where the service classifier sends encapsulated packets to a service virtualization endpoint 145 for determining one or more service nodes to perform the desired services (Sharma: Fig. 3, [0013], [0019], [0029]-[0030], [0053], [0055], [0057]), wherein the overlay-based traffic steering technique provides one or more advantages over conventional techniques, such as consistent services interception, redirection, and chaining approach across a variety of services, etc. (Sharma: [0074]).

Regarding claims 22 and 29, McDyson in view of Chen and Sharma discloses all feature of claims 21 and 28 as outlined above. 
McDyson further discloses wherein the flow description information comprises ([0030]: IP SA (=flow description information)):
a source media access control (MAC) address;
a destination MAC address;
a source internet protocol (IP) address ([0030], [0048]: IP SA is IP source address and may include IP SA of “D”);
a destination IP address;
a source port number; or
a destination port number.

Regarding claims 23, 30, and 36, McDyson in view of Chen and Sharma discloses all features of claims 21, 28, and 35 as outlined above. 
McDyson further discloses wherein the ingress flow entry further comprises an ingress context processing indication, and the method further comprises ([0033]: provisioning information 308 (=ingress flow entry) includes information enabling the access router 120 to handle packets, i.e., the information instructs ACL table 302 to map packets to AFL table 304 using information from routing table 306):
in response to determining that the first data packet matches the flow description information (Fig. 4A, [0037], [0047]-[0048]: access router 120 uses ACL table 302 to match packet 318 that includes IPH 320 with IP SA of “D” to an entry in IP SA 402, i.e., IP SA of “D”), performing a context processing indicated by the ingress context processing indication on the first data packet (Fig. 4A, [0048]: access router 120 then maps the TH.1 of TH field 404 from the ACL table 302 to TH.1 of IP DA field 406 of the AFL table as instructed of the information in [0033]: the information instructs ACL table 302 to map packets to AFL table 304 using information from routing table 306. [0032]: routing table 306 includes tunnel header information).

Regarding claims 25 and 32, McDyson in view of Chen and Sharma discloses all features of claims 21 and 28 as outlined above. 
McDyson in view of Chen does not disclose, but Sharma discloses wherein the attaching is based on a protocol encapsulation manner ([0047]: the adding of the service overlay tunnel .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the access router 120 when adding a tunnel header, as taught by McDyson, to add the tunnel header based as a service overlay tunnel encapsulation using Dot1Q, MPLS, IP, etc., as taught by Sharma.
Doing so provides an overlay-based traffic steering technique where the service classifier sends encapsulated packets to a service virtualization endpoint 145 for determining one or more service nodes to perform the desired services (Sharma: Fig. 3, [0013], [0019], [0029]-[0030], [0053], [0055], [0057]), wherein the overlay-based traffic steering technique provides one or more advantages over conventional techniques, such as consistent services interception, redirection, and chaining approach across a variety of services, etc. (Sharma: [0074]).

Regarding claim 38, McDyson in view of Chen and Sharma discloses all features of claim 35 as outlined above. 
McDyson in view of Chen does not disclose, but Sharma discloses wherein the program further includes instructions to attach the encapsulation flow identifier to the first data packet based on a protocol encapsulation manner ([0047]: the adding of the service overlay tunnel encapsulation 115 (=encapsulation flow identifier) is one or more transport tunnel encapsulation headers using Dot1Q, MPLS, IP, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the access router 120 when adding a tunnel header, as taught by McDyson, to add the tunnel header based as a service overlay tunnel encapsulation using Dot1Q, MPLS, IP, etc., as taught by Sharma.


Regarding claims 26, 33, and 39, McDyson in view of Chen and Sharma discloses all features of claims 21, 28, and 35 as outlined above. 
McDyson further discloses wherein the processing network element indication is a media access control (MAC) address, an internet protocol (IP) address, a domain name, or a self-defined identifier of the processing network element ([0031], [0048]: IP DA (=processing network element indication) is IP destination address with a next hop, i.e., FP 150-1 (=processing network element), to which the packet is to be routed).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Jain et al. (US 2014/0334485 A1) – Fig. 2, [0032]-[0033]: a conventional packet 200 (=first data packet) is encapsulated into an encapsulated packet 250 by a switch (=ingress network element). The encapsulated packet 250 includes an encapsulation header 210 (=encapsulation flow identifier) comprising a service tag 220 (=context indication) with a requested service 224 (=context processing) for packet 200. Fig. 3, [0036]: switch receives packet 302 and encapsulates packet 302 with encapsulation header 304 including the service tag before sending it to a service switching .
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/               Examiner, Art Unit 2478